                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION

 UNITED STATES OF AMERICA,                          )
                      Plaintiff,                    )
                                                    )
 vs.                                                )    CASE NO. DNCW1:16CR00141-001
                                                    )    (Financial Litigation Unit)
 RAYMOND SWAYNEY,                                   )
                               Defendant,           )
                                                    )
 and                                                )
                                                    )
 EASTERN BAND OF CHEROKEE INDIANS,                  )
                     Garnishee.                     )


               DISMISSAL OF ORDER OF CONTINUING GARNISHMENT

       Upon motion of the United States, (#59), for the reasons stated therein and for good cause

shown, it is ORDERED that the Order of Continuing Garnishment filed in this case against the

defendant is DISMISSED.

 Signed: September 16, 2019
